*572ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that RONALD D. BROWN of NEWARK, who was admitted to the bar of this State in 1976, be suspended from the practice of law for a period of six months for violation of RPC 1.15(a) (failure to hold client property in a separate trust account and failure to maintain complete trust-account records), RPC 1.15(b) (failure to promptly deliver funds to a third person), RPC 1.15(d) (failure to comply with the record-keeping provisions of R. 1:21-6), RPC 1.4(a) (failure to keep a client reasonably informed about the status of a matter), and R. l:20-l(c) (failure to provide Clients’ Security Fund with notice of change of address), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and RONALD D. BROWN is hereby suspended for a period of six months, effective May 21, 1991, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with regulation 23 of the Administrative Guidelines governing suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.